Citation Nr: 1420182	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-44 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether a July 1995 rating decision, which denied a claim of service connection for a herniated lumbar disc with left foot numbness and weakness, was the product of clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a herniated lumbar disc with left foot numbness and weakness, including as due to service-connected lumbosacral strain.

3.  Entitlement to a disability rating greater than 20 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which determined that, as new and material evidence had not been received, the previously denied claim of service connection for a herniated lumbar disc with left foot numbness and weakness, including as due to service-connected lumbosacral strain (which was characterized as a claim of service connection for a herniated lumbar disc (to include left foot symptoms)), would not be reopened.  The RO also denied the Veteran's claim for a disability rating greater than 20 percent for lumbosacral strain and determined that a July 1995 rating decision, which denied a claim of service connection for a herniated lumbar disc with left foot numbness and weakness, was not the product of CUE.  The Veteran disagreed with this decision in December 2009.  He perfected a timely appeal in October 2010.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

An RO hearing was held on the Veteran's claims in August 2010 and a copy of the hearing transcript has been associated with the claims file.

The Board observes that, in a July 1995 rating decision, the RO denied, in pertinent part, the Veteran's claim of service connection for a herniated lumbar disc with left foot numbness and weakness.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to this claim within 1 year of the July 1995 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a herniated lumbar disc with left foot numbness and weakness is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issues of whether new and material evidence has been received to reopen a claim of service connection for entitlement to service connection for a herniated lumbar disc with left foot numbness and weakness, including as due to service-connected lumbosacral strain, and entitlement to a disability rating greater than 20 percent for lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The July 25, 1995, rating decision, which denied a claim of service connection for a herniated lumbar disc with left foot numbness and weakness, was not undebatably erroneous.



CONCLUSION OF LAW

The July 1995 rating decision, which denied the Veteran's claim of service connection for a herniated lumbar disc with left foot numbness and weakness, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2013); 38 C.F.R. § 3.105(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  As an initial matter, the Board notes that the VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (finding that VA does not have a duty to develop in CUE claims because there is nothing further that could be developed).  As noted in Livesay, CUE claims are not conventional appeals but instead are requests for revision of previous decisions.  Claims based on CUE are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits but is instead collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant alleging CUE has the burden of establishing such error on the basis of the evidence of record at the time of the challenged decision.  Id.

The Veteran essentially contends that the RO misapplied 38 U.S.C.A. § 1131 and 38 C.F.R. §§ 3.303 and 3.304 and, therefore, committed CUE in a July 25, 1995, rating decision when it denied, in pertinent part, his service connection claim for a herniated lumbar disc with left foot numbness and weakness.  He specifically contends that the RO misinterpreted the results of a September 1994 VA examination because that examination, in his view, demonstrated that his herniated lumbar disc with left foot numbness and weakness was related to an in-service lumbosacral spine injury.

Previous determinations, which are final and binding, including decisions of service connection, degree of disability and other issues, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). To establish a valid CUE claim, a Veteran must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has stressed consistently the rigorous nature of the concept of CUE.  Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-4.  It must always be remembered that CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination:  (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  To establish a valid claim of clear and unmistakable error, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were applied incorrectly.  Daniels v. Gober, 10 Vet. App. 474 (1997).

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had weighed and evaluated the evidence improperly also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

Factual Background

A review of the Veteran's claims file shows that, in statements on a VA Form 21-4138 dated on July 28, 1994, and date-stamped as received by the RO on August 1, 1994, he filed a claim of service connection for "a left foot condition [which] is directly related to my [service-connected] condition."

The Veteran's available service treatment records show that, at his enlistment physical examination in April 1963, clinical evaluation of the Veteran's spine was normal.  He reported a pre-service medical history of a hip operation at age 12.

On outpatient treatment on February 1, 1965, the Veteran complained of "constant but fluctuating" low back pain with "some [left] sciatic type pain" since falling down a ladder 1 year earlier.  Physical examination showed marked low lumbar spasm, straight leg raising at 45 degrees on the left and negative on the right, and marked diminution on the left on deep tendon reflexes.  The impressions were chronic lumbosacral strain and rule-out herniated nucleus pulposus (HNP) at L5.

The Veteran was hospitalized from February 9, 1965, to March 9, 1965, for herniated nucleus pulposus (HNP), L5-S1, right.  A history of low back pain since April 1964 "following a fall down a ladder" was noted.  "The pain became worse in the month following September 1964 to the extent that the [Veteran] was unable to perform the duties of his rate.  He was seen in the Orthopedic Clinic...where it was felt that the [Veteran] had some minimal right sciatica and he was admitted to the hospital for therapy."  The Veteran's past medical history was unremarkable "with the exception of a heart murmur which has never been evaluated."  Physical examination on admission was unremarkable "with the exception of the heart which demonstrated a Grade II/VI ejection murmur at the aortic area.  There was no radiation of the murmur.  The examination of the low back was unremarkable and there was no right sciatica, left sciatica or neurological deficit in the lower extremities."  X-rays on admission also were unremarkable.  The Veteran was returned to full duty.  The diagnosis was chronic low back strain.  The in-service examiner concluded that this problem did not exist prior to service and was not due to the Veteran's own misconduct.

On outpatient treatment in July 1965, the Veteran complained of back pain.  Physical examination showed "some tightness of the hamstrings.  There is a mild scoliosis present.  No spasm."  The Veteran was advised to continue working and to perform stretching exercises twice daily.

In August 1966, the Veteran complained of left hip pain.  He reported a pre-service medical history of a hip operation "at age of 12 years old."  A history of chronic low back strain also was noted.  "Now he complains of pain in [the left] hip region."  Physical examination was unremarkable.  The impression was muscular strain.  The Veteran was advised to undergo an x-ray and to take aspirin as needed for pain.

At his separation physical examination in December 1966, clinical evaluation of the Veteran's spine was normal.  

The post-service evidence shows that VA x-rays of the lumbar spine taken in May 1967 were "negative for gross bony pathology."

On VA spine examination in August 1967, the Veteran's complaints included "pain in back once in a while."  He also reported "every so often he has [a] feeling of stiffness of lower back.  Has pain on lifting fairly heavy objects.  At times [he] feels better than other days.  Has not lost time from work."  Physical examination showed fair posture with a "slight list" to the left, a good gait without discomfort, and free movement.  Physical examination of the spine showed a pelvic tilt to the right with approximately 1/2 inch shortening on measurement, muscle spasms in the lower paravertebral muscles, no tenderness or gross deformity, no atrophy of the lower extremities, active and equal reflexes, negative straight leg raising, a normal range of motion, and discomfort on forward flexion at approximately L5-S1.  The diagnosis was chronic lumbosacral strain with pelvic tilt to the right and shortening.

On VA spine examination in August 1972, the Veteran's complaints included low back pain "more in cold weather."  His history of low back pain was noted.  Physical examination showed his spine was perpendicular to the pelvis, a flattened lumbar lordotic curve, increased paraspinal muscle tone on the left side at lower lumbar and sacral line, and percussion over the spine and lumbosacral joints was not painful.  There was no paresthesia along the sciatic nerves in the legs.  Straight leg raising was to 100 degrees "then slight pain in the left [lumbosacral] joint."  There was no muscle atrophy in the Veteran's legs.  X-rays of the lumbosacral spine showed "no evidence of fracture compression.  The Intervertebral disc spaces are well preserved.  No evidence of bone destruction.  The sacroiliac joint appears to be normal."  The diagnosis was chronic lumbosacral strain (left).  

A review of VA outpatient treatment records date-stamped as received by the RO on August 25, 1994, shows that, on VA outpatient treatment in April 1994, the Veteran reported being injured in service falling down a ladder on an aircraft carrier.  He had experienced a "strain/sprain" since this in-service injury.  He also reported an exacerbation of his lumbosacral spine symptoms in October 1993 and being prescribed Motrin/Robaxin with "some relief of pain but he reports numbness in [left] foot since 2/94.  Denies new trauma."

On VA examination in September 1994, the Veteran complained that his service-connected lumbosacral strain had worsened and "the left foot condition is a result of his service connected back condition."  He reported that his initial in-service injury occurred when he "slipped on the stairs aboard an aircraft carrier in 1964 injuring his back.  He was in traction for thirty days, returned to full duty after the incident.  He has had however constant complaints of back pain since that time."  He reported developing left foot numbness in February 1994.  "In the interval since his last visit it would appear that he is developed [sic] increasing leg pain and weakness as a result of his long standing back problems."  A computerized tomography (CT) scan in May 1994 showed "a large L4, L5 disk bulge with left pericentral disk herniation compressing the L5 nerve route at it's [sic] origin with canal stenosis."  X-rays of the lumbar spine "were largely unremarkable."  Physical examination showed an inability "to walk on his toes, he can walk on his heels," with "significant perispinal muscular spasms palpated over the lumbar spine," no tenderness in the sciatic notch, 2+ deep tendon reflexes of the bilateral lower extremities, numbness over the lateral aspect of the left foot, some numbness over the medial aspect of the left foot, and weakness to left foot dorsiflexion.  The assessment was: 

[The Veteran] with long standing low back pain secondary to an injury which occurred in the service in 1964 now is [sic] significant decompensation of his condition with significant increase in his pain and now with lower extremity involvement with weakness to dorsal flexion and great toe extension and numbness involving the left foot.  This can be attributed to his disk bulge directly and therefore his foot problem is directly related to his previous back condition.

A review of a VA outpatient treatment record dated in February 1994 and date-stamped as received by the RO in October 1994 shows that the Veteran complained in February 1994, "My back has been hurting for 2 weeks."  The Veteran reported that he injured his back "3 weeks ago using a heavy equipment machine."  Physical examination showed pain in the L4, L5, and S1 area of the spine and muscle tenderness in L5 with radiating pain to the left hip.  The Veteran was "given [a] home exercise program & educated in care & management of low back pain.  He should improve in 1-3 weeks."

As noted in the Introduction, in a rating decision dated on July 25, 1995, and issued to the Veteran on August 10, 1995, the RO denied, in pertinent part, the Veteran's claim of service connection for a herniated lumbar disc with left foot numbness and weakness.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104.  As also noted in the Introduction, the Veteran did not submit any statements relevant to this claim within 1 year of the July 1995 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The Veteran, through his service representative, submitted a letter dated on May 11, 2009, and date-stamped as received by the RO on June 26, 2009, in which he asserted that there was CUE in the July 1995 rating decision.  The Veteran specifically contended that the reasons for the denial of his service connection claim for a herniated lumbar disc with left foot numbness and weakness in the July 1995 decision were incorrect.  He asserted that the September 1994 VA examination "clearly connected my current back and foot condition with my original service-connected injury."  He also asserted that, although his low back pain "intensified" in 1993-1994, he was "unaware of any specific 'injury' that may have caused this-other than the original service-connected injury in 1964."  He asserted further that he herniated a disc "during or immediately after" a VA outpatient treatment visit in February 1994 "and resulting from this, I lost feeling in my left foot."

The Veteran testified at his August 2010 RO hearing that he had not injured his back in 1993-1994 but instead his lumbosacral spine disability had worsened "over the years."  See RO hearing transcript dated August 11, 2010, at pp. 12.  He also testified that he herniated a lumbar disc following VA outpatient treatment.  Id., at pp. 13-15.


Analysis

The Board finds that the preponderance of the evidence is against finding that the July 1995 rating decision, which denied a claim of service connection for a herniated lumbar disc with left foot numbness and weakness, was the product of CUE.  With respect to the Veteran's allegations that the RO misapplied 38 U.S.C.A. § 1131 and 38 C.F.R. §§ 3.303 and 3.304 and committed CUE when it denied his service connection claim in the July 25, 1995, rating decision, the RO noted in the narrative for this rating decision that the Veteran had reported experiencing a low back injury on VA outpatient treatment in February 1994 and there was "no evidence of any disc involvement until late 1993/early 1994 when the Veteran reportedly suffered an intercurrent injury to his low back."  The RO also noted that the medical evidence indicated that the Veteran's current low back symptoms were attributable to a disc herniation or disc bulge "which appeared after that intercurrent injury, and therefore are not considered a progression of the lumbosacral strain for which the Veteran is service connected."  The RO noted further that the Veteran's left foot symptoms had been attributed to his herniated lumbar disc.  The RO concluded that the Veteran's herniated lumbar disc was "the result of an intercurrent injury and not etiologically related to the low back strain."  Thus, the claim was denied.

The Veteran does not contend, and the evidence does not suggest, that either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were applied incorrectly.  See Russell, 3 Vet. App. at 310.  The Veteran's repeated assertions that his lumbar disc herniated spontaneously following VA outpatient treatment in February 1994 and was not the result of an intercurrent low back injury are not supported by a review of the record evidence in existence at the time of the challenged July 1995 rating decision.  The Board finds it especially significant that the Veteran reported on VA outpatient treatment in February 1994 that he had re-injured his back 3 weeks earlier "using a heavy equipment machine."  See Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology), and Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  More importantly, the Veteran's subsequent assertions regarding the lack of a post-service back injury in 1994 cannot rise to the level of a CUE claim.  See Damrel, 6 Vet. App. at 245.  The RO properly considered the diagnoses rendered by the VA examiner in September 1994 which attributed the Veteran's current low back symptomatology to his post-service disc herniation and not his initial in-service low back injury.  The Board notes that the Veteran did not report, and the September 1994 VA examiner did not discuss, the intercurrent back injury following use of "a heavy equipment machine" that he had reported previously on VA outpatient treatment in February 1994.  Nevertheless, the September 1994 VA examiner attributed the Veteran's back symptomatology "to his disk bulge directly," a bulge which had not occurred until 1993/1994, many years after service (as the RO noted in the challenged July 1995 rating decision).

The Board observes that, in arguing that there was CUE in the July 1995 rating decision, the Veteran essentially disagrees with how the RO weighed the record evidence in that decision.  He essentially is asserting that, in the July 1995 rating decision, the RO should have ignored evidence of an intercurrent low back injury that he initially reported in February 1994 which contributed subsequently to his herniated lumbar disc with left foot numbness and weakness as noted on VA examination in September 1994.  It is well settled that allegations regarding the weighing of the evidence of record can never rise to the level of CUE.  See, for example, Fugo, 6 Vet. App. at 43-44; Luallen, 8 Vet. App. at 96.  In summary, the Board finds that, in the July 1995 rating decision, the RO properly denied the Veteran's claim of service connection for a herniated lumbar disc with left foot numbness and weakness.  Because the RO properly applied the laws and regulations governing service connection claims in the July 25, 1995, rating decision, which denied the Veteran's claim of service connection for a herniated lumbar disc with left foot numbness and weakness, the Board finds that this rating decision was not the product of CUE.


ORDER

The motion to reverse or revise, on the basis of CUE, a July 25, 1995, rating decision is denied.


REMAND

The Veteran also contends that new and material evidence has been received to reopen a previously denied claim of service connection for a herniated lumbar disc with left foot numbness and weakness, including as due to service-connected lumbosacral strain.  He contends further that his service-connected lumbosacral strain is more disabling than currently evaluated.  Having reviewed the record evidence, and although the Board regrets any delay caused by this REMAND, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

The Board notes initially that the Veteran testified at his August 2010 RO hearing that he was in receipt of Social Security Administration (SSA) benefits.  See RO hearing transcript dated August 11, 2010, at pp. 9.  Although it is not entirely clear from a review of the RO hearing transcript what disabilities, if any, formed the basis of the Veteran's SSA disability benefits award, his testimony suggests that his service-connected lumbosacral strain contributed to this award.  Id., at pp. 9-10.  To date, however, the AOJ has not attempted to obtain the Veteran's SSA records.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

With respect to the Veteran's request to reopen the previously denied service connection claim for a herniated lumbar disc with left foot numbness and weakness, including as due to service-connected lumbosacral strain, the Board notes that he relies heavily on a July 2009 statement from J.E.M., D.C., a private chiropractor, as support for reopening this claim.  A review of this statement indicates that Dr. J.E.M. concluded in July 2009 that the Veteran's "lumbar pathologic disc condition is causally related to his original low back injury that occurred in 1964."  This clinician also found that the Veteran "has no history of an intercurrent injury since 1964."  As discussed above, the record evidence indicates that the Veteran reported that he had re-injured his lumbosacral spine in approximately February 1994 so it is not clear on what basis Dr. J.E.M. concluded that no intercurrent back injury had occurred since the Veteran's acknowledged in-service lumbosacral spine injury in 1964.  The VA examiners who saw the Veteran in June 2009 and in June 2010 also noted a markedly different post-service history of spinal injuries than what Dr. J.E.M. referred to in his July 2009 statement.  Because the Veteran's increased rating claim for lumbosacral strain is being remanded for an updated VA examination, and because the Veteran's post-service medical history of spine injuries is not entirely clear from a review of the record, the Board finds that, on remand, the VA examiner who examines the Veteran's spine (as discussed below) also should attempt to clarify his post-service medical history of spinal injuries and provide an opinion as to the nature and etiology of any currently non-service-connected lumbosacral spine disability, to include a herniated lumbar disc with left foot numbness and weakness, if diagnosed.

With respect to the Veteran's increased rating claim for lumbosacral strain, a review of the claims file indicates that the Veteran's most recent VA spine examination occurred in June 2010.  The Board observes in this regard that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA spine examination in June 2010, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected lumbosacral strain.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  As noted above, this examination also should address the Veteran's contentions regarding his claimed herniated lumbar disc with left foot numbness and weakness.

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a lumbosacral spine disability since his separation from service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained, should be associated with the claims file.

3.  Schedule the Veteran for appropriate examination(s) to determine the current nature and severity of his service-connected lumbosacral strain and the nature and etiology of his claimed herniated lumbar disc with left foot numbness and weakness.  The claims file and a copy of this REMAND should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any lumbosacral spine disability currently experienced by the Veteran, to include a herniated lumbar disc with left foot numbness and weakness, if present.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected lumbosacral strain is manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  

The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a herniated lumbar disc with left foot numbness and weakness, if diagnosed, is related to active service or any incident of service.  The examiner is asked to state further whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a herniated lumbar disc with left foot numbness and weakness, if diagnosed, was caused or aggravated (permanently worsened) by the Veteran's service-connected lumbosacral strain.  The examiner finally is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a herniated lumbar disc with left foot numbness and weakness, if diagnosed, is related to any intercurrent injury/ies to the Veteran's lumbosacral spine that occurred after his separation from service in December 1966.  If possible, the examiner should distinguish between symptomatology attributable to the Veteran's service-connected lumbosacral strain and symptomatology attributable to a herniated lumbar disc with left foot numbness and weakness, if diagnosed.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that his service-connected lumbosacral strain is more disabling than currently evaluated.  The examiner also is advised that the Veteran contends that he incurred a herniated lumbar disc with left foot numbness and weakness during active service or, alternatively, his service-connected lumbosacral strain caused or contributed to a herniated lumbar disc with left foot numbness and weakness.  The examiner finally is advised that the lack of in-service complaints of or treatment for a herniated lumbar disc with left foot numbness and weakness is not persuasive evidence that it did not occur during active service.

4.  The Veteran should be given adequate notice of the requested examination(s) which includes advising him of the consequences of his failure to report to the examination(s).  If he fails to report to the examination(s), then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


